Affirmed and Memorandum Opinion filed August 10, 2021.




                                           In The

                        Fourteenth Court of Appeals

                                  NO. 14-20-00030-CV

                              ELEZAR BALLI, Appellant

                                             V.
   OFFICER FLORENTINO MARTINEZ, OFFICER AMY CANTRELL,
    OFFICER KYLE GARCIA, AND OFFICER BRADLEY BRYANT,
                         Appellees

                       On Appeal from the 412th District Court
                              Brazoria County, Texas
                           Trial Court Cause No. 99967-I

                             MEMORANDUM OPINION

      Appellant Eleazar Balli, a pro se inmate, appeals the final summary
judgment granted in favor of appellees, Officers Florentino Martinez, Amy
Cantrell, Kyle Garcia, and Bradley Bryant, on his claims against them. We affirm
the trial court’s final judgment.1


      1
          While Balli named the Clute Police Department and Chief R. Bratton as defendants in
                                         BACKGROUND

       A 9-1-1 call was made to the Clute Police Department reporting a domestic
disturbance in a convenience store parking lot. Officers Garcia and Cantrell of the
Clute Police Department responded to the call. They found Tekesha Johnson,
Balli’s known girlfriend, at the scene. The officers saw that Johnson had a bloody,
swollen lip. Johnson told the officers that Balli had hit her on the mouth and had
then threatened her with a knife. Johnson notified the officers that she wanted to
press charges against Balli.

       Balli, who admitted in his amended petition that he had a brief argument
with his girlfriend during which he “slapped her in the mouth” with his hand, was
detained by Officers Cantrell, Martinez, and Dahse at a nearby location. Cantrell
patted Balli down to check for weapons and began speaking with him. At that
point, Balli ran off. Officer Garcia heard over the police radio that Balli had fled.
Garcia spotted Balli and he ordered Balli to stop and lay down on the ground.
When Balli refused to comply, Garcia forced him down on his knees. Additional
officers joined Garcia at the scene and they placed restraints around Balli’s wrists.
The officers then told Balli that he was under arrest and they began walking him
toward a police vehicle. At that point, Balli began to violently resist being placed
into the police vehicle by kicking at both officers and the vehicle. Balli managed
to knock three of the officers backwards and down on the ground. At that point,
Balli grabbed Officer Dahse’s equipment belt, which held his gun and other


his original petition, they were never served with process and did not answer or appear in the
trial court. As a result, they were never parties subject to the trial court’s jurisdiction. See Ross
v. Nat’l Ctr. for the Emp’t of the Disabled, 197 S.W.3d 795, 796–97 (Tex. 2006) (stating that a
trial court has “no jurisdiction either to enter judgment or to enforce it against a party who had
neither been properly served nor appeared.”); Caldwell v. Barnes, 154 S.W.3d 93, 97 n.1 (Tex.
2004) (“A party who becomes aware of the proceedings without proper service of process has no
duty to participate in them.”).

                                                 2
weapons. When Balli refused to follow the officers’ instructions to let go of the
belt, Officer Martinez contact-tased Balli on his upper back. Still refusing to let go
of the belt, an officer pried Balli’s hand loose. At that point in time, Chief Bratton
and two additional officers arrived on the scene.

      The officers then tried to pick Balli up off of the ground so they could move
him into the back seat of the police vehicle. Balli resumed violently struggling
against being placed in the car by bucking his body and spitting at the officers. At
that point, four officers were struggling to restrain Balli. Balli was yelling loudly
while also complaining about having trouble breathing.

      According to Chief Bratton, it appeared that Balli started convulsing. The
police called EMS, who arrived at the scene soon after being called. Balli refused
to speak to the EMS personnel, instead he screamed continuously at Johnson, who
was standing nearby.

      When Balli refused medical treatment, the officers resumed their efforts to
place him into the police vehicle. They eventually got Balli onto the back seat, on
his stomach. Balli managed to bite a piece of the vinyl seat off. Chief Bratton
rode with Officer Garcia during the transport of Balli to the Clute police station.
The ambulance followed the police vehicle. Once at the station, Balli started
spitting at Garcia and then banging his head against the metal barrier inside the car.
At that point, Chief Bratton decided to take Balli straight to the county jail. To
facilitate that move, Chief Bratton got into the back seat next to Balli. The police
placed a spit guard over Balli’s head and the EMS personnel gave Chief Bratton a
small pillow to protect Balli if he decided to bang his head against the metal barrier
again. Another officer rode with them. During the drive to the county jail, Balli
continued resisting and began pushing his head and body against Chief Bratton.
Balli also grabbed Chief Bratton’s equipment belt. Chief Bratton placed the pillow

                                          3
against Balli’s head to protect both Balli and himself. During the struggles, Balli
bit Chief Bratton on his right wrist.2 Fearing that he was losing control of Balli,
Chief Bratton instructed Garcia to pull over so the third officer in the car could
move to the back seat and assist in restraining Balli. Garcia stopped the vehicle
and the other officer got into the back seat next to Balli. During the remainder of
the drive to the jail, Balli continued to resist and even threatened to kill Chief
Bratton’s wife and children.

       Balli was eventually charged with evading detention/arrest, assault on a
family member, criminal mischief for the damage he inflicted on the police
vehicle, assault on a public servant, and retaliation. Balli pleaded guilty to the
felonies of assault on a public servant and retaliation against Chief Bratton. In his
guilty plea Balli admitted that he had assaulted Chief Bratton by biting him.

       Balli filed his pro se lawsuit against numerous defendants alleging a cause of
action pursuant to section 19833 in which he claimed his rights under the Fourth
Amendment to the U.S. Constitution were violated. Balli also asserted state law
tort claims based on the same conduct. The trial court dismissed the state law
claims against appellees pursuant to section 101.106(f) of the Civil Practice and
Remedies Code. See Tex. Civ. Prac. & Rem. Code Ann. § 101.106(f) (“If a suit is
filed against an employee of a governmental unit based on conduct within the
general scope of that employee’s employment and if it could have been brought
under this chapter against the governmental unit, the suit is considered to be
against the employee in the employee’s official capacity only. On the employee's
       2
           As a result of this bite, Chief Bratton had to undergo six months of HIV testing.
       3
          See 42 U.S.C. § 1983 (creating a cause of action against state actors for violations of a
plaintiff’s civil rights under the United States Constitution); Harris Cty. v. Coats, 607 S.W.3d
359, 372 (Tex. App.—Houston [14th Dist.] 2020, no pet.) (“A section 1983 claimant must show
that a person acting under color of state law deprived the claimant of rights, privileges, or
immunities secured by the Constitution or laws of the United States.”).

                                                  4
motion, the suit against the employee shall be dismissed unless the plaintiff files
amended pleadings dismissing the employee and naming the governmental unit as
defendant on or before the 30th day after the date the motion is filed.”). Balli has
not challenged this decision on appeal.       Appellees, asserting several different
grounds, moved for a traditional summary judgment on Balli’s remaining claims.
The trial court granted the motion without specifying the grounds. This appeal
followed.

                                       ANALYSIS

I.    Standard of review

      We review the trial court’s grant of a traditional summary judgment de novo.
Mid-Century Ins. Co. v. Ademaj, 243 S.W.3d 618, 621 (Tex. 2007). We consider
all of the summary judgment evidence in the light most favorable to the
nonmovant, crediting evidence favorable to the nonmovant if a reasonable
factfinder could and disregarding contrary evidence unless a reasonable factfinder
could not. See Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006). To
prevail on a traditional motion for summary judgment, a movant must prove
entitlement to judgment as a matter of law on the issues pled and set out in the
motion for summary judgment. Tex. R. Civ. P. 166a(c); Masterson v. Diocese of
Nw. Texas, 422 S.W.3d 594, 607 (Tex. 2013).            When the trial court grants
summary judgment without specifying the grounds, we affirm the judgment if any
of the grounds presented are meritorious. Dow Chem. Co. v. Francis, 46 S.W.3d
237, 242 (Tex. 2001) (per curiam). If an appellant does not challenge every
possible ground for summary judgment, we will uphold the summary judgment on
the unchallenged ground. Durham v. Accardi, 587 S.W.3d 179, 183 (Tex. App.—
Houston [14th Dist.] 2019, no pet.).

II.   Appellees’ motion for summary judgment on Balli’s claims against
                                          5
       them must be affirmed because Balli did not address all summary
       judgment grounds asserted by appellees in their motion.
       Appellees moved for summary judgment on Balli’s claims on three grounds.
First, appellees argued they proved as a matter of law that the amount of force they
used during the detention, arrest, and transport of Balli was objectively reasonable
under the circumstances and therefore did not rise to the level of a constitutional
violation.    Second, appellees asserted that even if Balli could show that his
constitutional rights were violated, they were entitled to qualified immunity.
Third, appellees, citing Fifth Circuit authority, argued that Balli’s conviction for
assault barred him from any civil recovery for his section 1983 claims.4 The trial
court granted appellees’ motion without specifying the grounds.

       On appeal, Balli challenges only the third ground listed above. Because
Balli has not challenged all grounds asserted by appellees in their motion for
summary judgment, we must affirm the summary judgment on the unchallenged
grounds, and we need not review the merits of the challenged ground.                       See
Durham, 587 S.W.3d at 187; Krueger v. Atascosa Cty., 155 S.W.3d 614, 621 (Tex.
App.—San Antonio 2004, no pet.) (“Unless an appellant has specifically
challenged every possible ground for summary judgment, the appellate court need
not review the merits of the challenged ground and may affirm on an unchallenged
ground.”).    We overrule Balli’s issues challenging the trial court’s summary
judgment.




       4
          Appellees primarily rely on Sappington v. Bartee, 195 F.3d 234, 235–37 (5th Cir.
1999). In Sappington, the Fifth Circuit, held that “as a matter of law that the force Sappington
claims was used cannot, under [Heck v. Humphrey, 512 U.S. 477 (1994)], be deemed excessive.
Under Texas law, any person can use force up to and including deadly force to protect himself
against the other’s use or attempted use of deadly force.” Sappington, 195 F.3d at 237.

                                               6
                                  CONCLUSION

      Having overruled Balli’s issues on appeal, we affirm the trial court’s final
summary judgment.




                                      /s/       Jerry Zimmerer
                                                Justice



Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                            7